U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-50863 INOLIFE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) NEW YORK 30-0592474 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8, RALEIGH, NC 27615 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: (919) 676-5334 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer o Accelerated filer o Non-accelerated filer o Small reporting company x Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuer's classes of common stock, as of the latest practicable date: November 9, 2010 Common Voting Stock: 160,567,260shares. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. Submission of Matters to a Vote of Security Holders. 12 Item 5. Other Information. 12 Item 6. Exhibits. 12 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INOLIFE TECHNOLOGIES, INC. (FORMERLY NEXXNOW, INC.) CONSOLIDATED BALANCE SHEETS (A DEVELOPMENT STAGE COMPANY) September 30, 2010 March 31, 2010 (unaudited) ASSETS Current Assets Cash and Cash Equivalents $ $ TOTAL ASSETS $ $ LIABILITIES & STOCKERHOLDERS' DEFICIT Current Liabilities Accounts Payable $ $ Loans Payable-Management Convertible Notes Payable Accrued Interest – Shareholder Payroll Tax Liabilities Total Current Liabilities Total Liabilities Stockholders' Deficit Common Stock:$.01 Par, 250,000,000 Authorized; 155,957,962 and 105,115,744 Shares Issued and Outstanding as of September 30, 2010 and March 31, 2010, respectively Shares held in Escrow ) ) Additional Paid In Capital - - Accumulated Deficit ) ) Total Stockholders' Deficit ) ) TOTAL LIABILITIES & STOCKHOLDERS' DEFICIT $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INOLIFE TECHNOLOGIES, INC. (FORMERLY NEXXNOW, INC.) CONSOLIDATED STATEMENTS OF OPERATIONS (A DEVELOPMENT STAGE COMPANY) THREE AND SIX MONTHS ENDED SEPTEMBER 30, 2 Three months Ended September 30, Six months Ended September 30, From Inception (6/17/09) to September 30, REVENUES $
